Citation Nr: 0410478	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for a 
lumbosacral strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an earlier effective date for the grant of 
service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from January 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran originally submitted a claim for service connection 
for a back condition in November 1981.  Wherein the veteran failed 
to report for his VA compensation and pension examination, his 
claim was disallowed by means of a February 1982 rating decision.  
The veteran was incarcerated in March 1983.  

In January 1998, the veteran submitted an informal claim for 
service connection for a back condition.  By means of a May 1999 
RO rating action, the veteran was granted service connection for a 
lumbosacral strain, under Diagnostic Code 5295, evaluated as 10 
percent disabling and effective from January 14, 1998.  The 
veteran presented a June 1999 notice of disagreement with both the 
rating percentage and the effective date.  The veteran's 
disability rating was increased to 40 percent disabling, effective 
January 14, 1998, by means of a September 2002 rating action.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  As to these issues, review of the claims folder reveals 
notice from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the VA 
has a duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a current 
disability; and indicates that the disability may be associated 
with service, but does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The issue 
on appeal is entitlement to an increased initial disability rating 
for a lumbosacral strain, currently rated as 40 percent disabling.  
The Board notes that this is the maximum disability rating 
available under Diagnostic Code 5295.  However, the veteran's 
representative has claimed, in a May 2003 Appellant's Brief, 
entitlement to service connection for "degenerative joint and disc 
disease with radicular symptoms of the lumbosacral spine," also 
characterized as intervertebral disc syndrome, under Diagnostic 
Code 5293.  The Court has ruled that the Board is obligated to 
"seek out all issues [that] are reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to the 
BVA decision."  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. 
App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 
(Fed. Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by which 
he can obtain benefit sought for the same disability).  

The Board finds that the question of the existence of 
intervertebral disc syndrome is inextricably intertwined with the 
appealed issue of entitlement to an increased initial rating for a 
lumbosacral strain.  Some claims are so intimately connected that, 
in the interests of judicial economy and avoidance of piecemeal 
litigation, they should be appealed together.  Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001); see generally Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  
Accordingly, the Board finds that the issues are so intertwined 
that a remand is required to enable the RO to undertake additional 
development, including scheduling the veteran for an examination, 
and again to consider the issues prior to appellate consideration.  
38 C.F.R. § 3.159(c)(4)(C).   

Additionally, the Board notes that the most recent medical 
evidence of record dates back to February 2002.   The Board finds 
that the RO should inquire as to any more recent treatment 
records. The Board notes that the most recent available treatment 
records from California Medical Facility are from June 2002.   
Under the VCAA, the VA should make reasonable efforts to secure 
these records.  38 U.S.C.A. § 5103A(a).   

Finally, the Board notes that the veteran asserted in his June 
1999 notice of disagreement that he disagreed with both the 
disability rating and the effective date of the grant of service 
connection.  However, the Board notes that there is no evidence in 
the record that the veteran has received a statement of the case 
regarding the issue of entitlement to an earlier effective date 
for his lumbosacral strain disability.  The United States Court of 
Appeals for Veterans Claims has held that where a notice of 
disagreement is filed, but a statement of the case has not been 
issued, the Board must remand the claim to the RO for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other applicable legal precedent.

2.  The RO should request all of the veteran's available treatment 
records from California Medical Facility from June 2002 to 
present.  All records so received should be associated with the 
claims folder.

3.  The RO should then schedule the veteran for an orthopedic 
examination.  All indicated tests should be accomplished.  The 
claims folder and a copy of this REMAND must be made available to 
and be reviewed by the examiner prior to the examination.  The 
examiner should assess whether or not the veteran has 
intervertebral disc syndrome or whether the veteran is solely 
suffering from a lumbosacral strain.  The examiner's report should 
fully set forth all current complaints and pertinent legal 
findings.  

If intervertebral disc syndrome is found, the examiner should 
describe in detail the presence or absence and the extent of any 
functional loss associated with it.  Consideration should be given 
to any loss due to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as well as any functional 
loss due to the absence of necessary structures, deformity, 
adhesion, or defective innervation.  In particular, the examiner 
should comment on any functional loss due to weakened movement, 
excess fatigability, incoordination, or pain on use, and should 
state whether any pain claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, and is evidenced by his 
visible behavior, e.g. facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry in this regard should not 
be limited to muscles or nerves, but should include all structures 
pertinent to movement of the joint.  It is important for the 
examiner's report to include a description of the above factors 
that pertain to functional loss due to his intervertebral disc 
syndrome that develops on use.  

In addition, the examiner should express an opinion as to whether 
pain or other manifestations occurring during flare-ups or with 
repeated use could significantly limit functional ability of the 
affected part.  The examiner should portray the degree of any 
additional range of motion loss due to pain on use or during 
flare-ups.  All opinions expressed should be supported by 
reference to pertinent evidence.

4.  The RO should also issue the veteran and his representative a 
statement of the case on the issues of entitlement to an earlier 
effective date for service connection for a lumbosacral strain.  
The veteran should be given the opportunity to thereafter perfect 
an appeal on the issues by filing a timely substantive appeal.  
The claim for earlier effective date for service connection for a 
lumbosacral strain will thereafter be subject to appellate review 
only if the appeal has been properly perfected.

5.  After the development requested above has been completed, the 
RO should again review the record.  If the benefits sought on 
appeal remain denied, the veteran and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



